Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

 Allowable Subject Matter
Claims 1, 3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be US 2002/0155330 to Tanaka and US 2007/0246370 to Dimroth, as previously presented.
The closest prior art made of record fails to teach a method and device comprising a cathode made of copper for generating hydrogen gas and tribasic copper chloride (TBCC; Cu2(OH)3Cl). Tanaka seeks to foster water oxidation and oxygen generation to promote the growth of aerobic bacteria to treat water (paragraphs 96-98), whereas the present invention employs copper as a cathode to produce TBCC to eliminate bacteria (paragraph 67), thereby disinfecting water.
There was not found a teaching in the prior art suggesting modification of the conventional devices by incorporating a copper cathode that promotes the production of tribasic copper chloride in order to obtain the water treatment of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794